Application by *487the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 11, 1990 (People v Monko, 162 AD2d 553 [1990]), affirming two judgments of the County Court, Suffolk County, both rendered May 7, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether the testimony of the complainant’s parents exceeded the scope of the prompt outcry exception to the hearsay rule; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel to prosecute the application: Steven A. Feldman, Esq., 626 EAB Plaza,West Tower—6th Floor,Uniondale, New York 11556, and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.), and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Florio, J.P., Miller, Adams and Crane, JJ., concur.